Kiley, J., specially concurring: The opinion seems to assume that because the car in which plaintiffs were riding did not stop, slow down or otherwise avoid the collision, under the circumstances, decedents were guilty of contributory negligence. The opinion states that the defendant’s contention of a joint enterprise was disregarded by the court. I agree that the jury must have some evidence of decedents’ due care, upon which to decide whether plaintiffs'have made out a case; that plaintiffs had the burden of presenting that evidence; and that the court improperly admitted the testimony of the fathers of decedents that the latter had been of careful habits. I do not agree that because defense witnesses, Robertson and Bishop, were “eyewitnesses of the occurrence” the rule which precludes testimony of habits where there are eyewitnesses to the accident, operated here to bar that testimony. It is my view that the secondary evidence of decedents’ due care, that of their habits, should not have been admitted because the best evidence of that fact was not shown to be unavailable. The best evidence of that fact is in possession of Luebchow, the driver of the car. The rule barring evidence of habits where there are “eyewitnesses” (Wilkerson v. Cummings, 324 Ill. App. 331), undoubtedly applies where the person injured or killed was the driver, or where the person injured or killed was a passengér to whom the driver’s negligence was imputable. That is not the case here. The terms “eyewitness to the accident,” “eyewitness to the occurrence,” “eyewitness who saw the infliction of the injury” are misleading. ' The test is not whether a witness saw an accident, but whether he observed circumstances from which a fact or facts in question necessary to a plaintiff’s case may be inferred. The particular fact under question here is the due care of decedent; neither Robertson nor Bishop observed the behavior of decédents immediately before or at the time of the accident. It is not enough to bar the testimony of decedents’ habits that Robertson and Bishop observed the course of the car in which decedents were riding. That course suggests the inference of Luebchow’s conduct, not decedents; and Luebchow’s conduct is not imputable to decedents. Luebchow was in the automobile with decedents, the lone survivor, and he alone, under the circumstances here, could testify to their conduct. If plaintiffs had shown that he was unavailable, it is my opinion that the testimony of habits would have been admissible to give the jury some evidence upon which to determine decedents’ due care. The testimony of Robertson and Bishop presented no such evidence. The testimony of decedents’ habits being secondary evidence of their due care, was inadmissible in the absence of a showing that Luebchow was not available to testify. The objection to the testimony should have been sustained. Since that evidence is inadmissible, there is no evidence of decedents’ due care. I have found no case of an Illinois court nor any foreign jurisdiction where the “eyewitness to the accident” rule has applied to bar testimony of the habits of a passenger killed in the accident, where there was no better evidence of his due care available and where the driver’s conduct was not imputable. Among others, I have read the following cases and have found nothing inconsistent with my reasoning on this point. Wallis v. Southern Pac. R., 15 A. L. R. 117, and note page 125; Chicago, B. & Q. R. Co. v. Gregory, 58 Ill. 272; Chicago, R. I. & P. R. Co. v. Clark, 108 Ill. 113; Chicago, B. & Q. R. Co. v. Gunderson, 174 Ill. 495 ; Chicago & A. R. Co. v. Wilson, 225 Ill. 50; Collison v. Illinois Cent. R. Co., 239 Ill. 532; Stollery v. Cicero & P. St. R. Co., 243 Ill. 290; Newell v. Cleveland, C., C. & St. L. R. Co., 261 Ill. 505; Moore v. Bloomington, D. & C. R. Co., 295 Ill. 63; Petro v. Hines, 299 Ill. 236, 132 N. E. 462; Wilkerson v. Cummings, 324 Ill. App. 331.